Judgment unanimously affirmed. Memorandum: Petitioner’s contention that he was improperly committed to the Elmira Reception Center upon his subsequent conviction, is without merit. The proscription in subdivision 1 of section 61 of the Correction Law is not applicable since at the time of the second sentence, petitioner was not then “ serving a sentence in such institution ”. (Appeal from judgment of Wyoming County Court, dismissing writ of habeas corpus.) Present — Del Vecchio, J. P., Witmer, Gabrielli, Bastow and Henry, JJ.